MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-01060-CV

                           LINDA J. STAFFORD, Appellant

                                           V.
                       CHARLES RAY STAFFORD, Appellee

   Appeal from the 309th District Court of Harris County. (Tr. Ct. No. 2000-13812).


TO THE 309TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 14th day of May 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on November 13, 2013. After submitting
             the case on the appellate record and the arguments properly
             raised by the parties, the Court holds that there was reversible
             error in the trial court’s judgment. Accordingly, the Court
             reverses the trial court’s judgment and remands the case to
             the trial court for further proceedings consistent with our
             opinion.

                    The Court orders that the appellee, Charles Ray
             Stafford, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
                Judgment rendered May 14, 2015.

                Panel consists of Justices Jennings, Higley, and Huddle.
                Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 24, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT